DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (JP2-224375, Machine translation) in view of Vanderwall (US Pat No. 4643545)
	Regarding Claim 1, Sai et al. teaches a device for converting electromagnetic radiation into electricity [Fig. 3, page 2 of 2, middle of page], the device comprising: 
	an expander having an axis and a surface that is configured to reflect electromagnetic radiation away from the axis to expand a beam of the electromagnetic radiation [Fig. 3, middle of page 2 of 2], 

	Sai et al.  is silent on an expander having an axis and a curved surface that is configured to reflect electromagnetic radiation, and the curved surface including at least two conical segments each shaped as a truncated cone and having a common axis, each conical segment having a selected angle of incidence to the common axis, wherein the at least two conical segments have different angles of incidence to the common axis; and
Vanderwall et al. teaches an expander having at least two conically shaped segments [Fig. 4, C3 ln 15-32] which can emanate from an end face of an optical fiber for photovoltaic cells [C2 ln 10-15]. 	Since both Sai et al. and Vanderwall et al. teach reflecting light from an optical fiber and both Sai et al. and Vanderwall et al. teach the use of an expander for photovoltaic cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the expander of Sai et al. with the expander of Vanderwall et al. as it is merely the selection of a conventional  expanders which direct light from an optical fiber to a photovoltaic cell recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 2, within the combination above, modified Sai et al. teaches further comprising a reflective surface disposed between the expander and the energy conversion component and configured to further reflect electromagnetic radiation reflected from the  expander toward the energy conversion component [Sai: Fig. 3, page 2 of 2, and Vanderwall: Fig. 4, C3 ln 10-30].
	Regarding Claim 4, within the combination above, modified Sai et al. teaches wherein: the energy conversion component includes a height measured along the direction of the common axis, and the expander includes a height measured along the direction of the common axis that is longer than the height of the energy conversion component [Fig. 3, expander 9 has a height longer than the cells 7].
	Regarding Claim 5, within the combination above, modified Sai et al. teaches further comprising one or more additional energy conversion components, wherein the energy conversion component and the additional energy conversion components are disposed symmetrically around the common axis [Fig. 2, page 2 of 2]
	Regarding Claim 6, within the combination above, modified Sai et al. teaches wherein the energy conversion component and the additional energy conversion components, together, form a polygonal prism shape that surrounds the expander [Fig. 2 and  6, page 2 of 2].	
	Regarding Claim 7, within the combination above, modified Sai et al. teaches within the combination above, modified Sai et al. teaches further comprising an optical component [6, Fig. 3, page 2 of 2] configured to modify electromagnetic radiation before the expander expands the electromagnetic radiation [Fig. 3]
	Regarding Claim 8, within the combination above, modified Sai et al. is silent on wherein the optical component includes at least one of the following: a lens, a prism, a diffuser, a filter, and a mirror. 
	Vanderwall et al. teaches the use of an expander configuration comprising an optical fiber 28 [C3 ln 40-55] with the use of a mirror 24 [fig. 5, see 28 and 24, C3 ln 35-60].
	Since both Sai et al. and Vanderwall et al. teaches the use of an expander for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the expander of modified Sai et al. with the expander configuration of Vanderwall et al. as it is merely the selection of a conventional  expanders which direct light from an optical fiber to a photovoltaic cell 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 9, within the combination above, modified Sai et al. teaches wherein the selected angles of incidence of the at least two conical segments are selected to create an overlapping vertical distribution of irradiance at the energy conversion component [Vanderwall: Fig. 4, See light rays toward the expander, and the light reflected from the expander, which create and overlapping vertical distribution of irradiance]
	Regarding Claim 10, Sai et al. teaches a device for converting electromagnetic radiation into electricity [Fig. 3, and bottom of page 1 of 2], comprising:
	a plurality of energy conversion components [7, Fig. 3, middle of page 2 of 2] disposed to receive the expanded beam and configured to generate electricity from the expanded beam [page 1 of 2, middle of page]
	Sai et al. is silent on an expander having a shape symmetric about a rotational axis and a reflective surface, wherein the reflective surface includes multiple angles relative to a line parallel to the axis, the multiple angles selected to expand a beam of electromagnetic radiation into an expanded beam; and wherein the multiple angles are selected to change a spatial distribution of electromagnetic energy of the beam between the reflective surface and a member of the plurality of energy conversion components.
Vanderwall et al. teaches an expander having at least two conically shaped segments [Fig. 4, C3 ln 15-32] which can emanate from an end face of an optical fiber for photovoltaic cells [C2 ln 10-15]. 	

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 11, within the combination above, modified Sai et al. teaches wherein the multiple angles are selected to cause two portions of the expanded beam to overlap at the member of the plurality of energy conversion components [Vanderwall: Fig. 4, C3 ln 30-60]
	Regarding Claim 12, within the combination above, modified Sai et al. teaches wherein a cross-section of the expander through the axis has a shape including curved sides, the curved sides being part of the reflective surface [Vanderwall: Fig. 4, C3 ln 30-60]
	Regarding Claim 13, within the combination above, modified Sai et al. teaches wherein a cross-section of the expander through the axis has a shape including sides having a plurality of straight line segments, the sides having a plurality of straight line segments being part of the reflective surface [Vanderwall: Fig. 4, C3 ln 30-60]
	Regarding Claim 14, within the combination above, modified Sai et al. teaches further comprising a reflective surface disposed between the expander and the plurality of energy conversion components and configured to further reflect electromagnetic radiation reflected from the expander toward the plurality of energy conversion components [Sai: Fig. 3, page 2 of 2, Vanderwall: Fig. 4, C3 ln 30-60]
	Regarding Claim 16, within the combination above, modified Sai et al. teaches wherein the expander is shaped to compress the height of the reflected light beam transverse to its direction of travel between leaving the expander and reaching a member of the plurality of energy conversion components [Sai: Fig. 3, page 2 of 2, Vanderwall: Fig. 4, C3 ln 30-60]
	Regarding Claim 17, within the combination above, modified Sai et al. teaches wherein the plurality of energy conversion components are arranged in a polygonal prism shape [Sai: Fig. 6, page 2 of 2]
	Regarding Claim 18, within the combination above, modified Sai et al. teaches further comprising an optical component [6, Fig. 3, page 2 of 2] configured to modify electromagnetic radiation before the expander expands the electromagnetic radiation [Fig. 3, page 2 of 2]
	Regarding Claim 19, within the combination above, modified Sai et al. is silent wherein the optical component includes at least one of the following: a lens, a prism, a diffuser, a filter, and a mirror.
	Vanderwall et al. teaches the use of an expander configuration comprising an optical fiber 28 [C3 ln 40-55] with the use of an mirror 24 [fig. 5, see 28 and 24, C3 ln 35-60].
	Since both Sai et al. and Vanderwall et al. teaches the use of an expander for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to  modify the expander of modified Sai et al. with the expander configuration of Vanderwall et al. as it is merely the selection of a conventional  expanders which direct light from an optical fiber to a photovoltaic cell recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (JP2-224375, Machine translation) in view of Vanderwall (US Pat No. 4643545) as applied above in addressing claims 1 and 10 respectively, in further view of Goldsby (US Pub No. 2014/0246075)
	Regarding Claim 3, within the combination above, modified Sai et al. is silent on further comprising a heat sink configured to conduct heat away from the energy conversion component.
Goldsby et al. teaches heat exchanger 134 in figure 27 to cool solar panels [0065]. 
Since modified Sai et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention provide the heat exchanger of Goldsby et al. behind the cells of modified Sai et al. in order to cool the solar cells [0068].
	Regarding Claim 15, within the combination above, modified Sai et al. is silent on further comprising a heat sink configured to conduct heat away from at least one of the plurality of energy conversion components.
Goldsby et al. teaches heat exchanger 134 in figure 27 to cool solar panels [0065, 0068]. 
Since modified Sai et al. teaches the use of solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention provide the heat exchanger of Goldsby et al. behind the cells of modified Sai et al. in order to cool the solar cells [0065, 0068].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL Y SUN/Primary Examiner, Art Unit 1726